DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Applicant’s representative Ms. Susan Yee, Registration Number, 41,388 on 01/05/2022.

The application has been amended as follows:
CLAIMS

1	(Currently Amendment) An aerial vehicle comprising:
a fuselage incorporating a battery system and a payload bay for operatively receiving and holding a payload;
at least one mono-blade rotor coupled to an electric motor and an electric motor control system, the at least one mono-blade rotor to propel the aerial vehicle in a vertical direction, the electric motor control system  that involves modulating torque applied to the at least one mono-blade rotor to control the at least one mono-blade rotor;
at least one wing;
an inverted Y-tail having three rear blades and being located at an aft end of the fuselage;
three cruise propellers to propel the aerial vehicle in a horizontal direction, each propeller of the three cruise propellers being mounted on one of the three rear blades of the inverted Y-tail; and
an avionics system to transition the aerial vehicle between a vertical take-off and landing mode in which the at least one mono-blade rotor is primarily engaged to propel the aerial vehicle and a cruising mode in which the three cruise propellers are[[is]] primarily engaged to propel the aerial vehicle.
3.	(Currently Amendment) The aerial vehicle of claim [[1]]2, wherein the first mono-blade rotor comprises a front mono-blade rotor coupled to a front of the fuselage and the second mono-blade rotor comprises a rear mono-blade rotor coupled to an aft of the fuselage, the rear mono-blade rotor being mounted higher with respect to the fuselage than the front mono-blade rotor. 
6-10.	(Canceled)
14. 	(Currently Amendment) An aerial vehicle comprising:
a fuselage;
at least one mono-blade rotor, the at least one mono-blade rotor to propel the aerial vehicle in a vertical direction; 
an electric motor and an electric motor control system coupled to the at least one mono-blade rotor, the electric motor control system  that involves modulating torque applied to the at least one mono-blade rotor to control the at least one mono-blade rotor; 
an inverted Y-tail having three rear blades and being located at an aft end of the fuselage; and
three cruise propellers to propel the aerial vehicle in a horizontal direction, each propeller of the three cruise propellers being mounted on one of the three rear blades of the inverted Y-tail.
19-20.	(Canceled)
Reasons for Allowance
The following is an examiner’s statement of Reasons for Allowance: The prior art of record fails to show alone or in combination, the following, in summary, as claimed:
An aerial vehicle comprising a fuselage, at least one-mono-blade rotor coupled to an electric motor and an electric motor control system, at least one wing, an inverted Y-tail having three rear blades and being located at an aft end of the fuselage, three cruise propellers, each propeller of the three cruise propellers being mounted on one of the three rear blades of the inverted Y-tail, and an avionics system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
07 January 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644